Citation Nr: 1619489	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  15-00 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a disability characterized by left eye pain.  

2.  Entitlement to service connection for a hearing loss disorder of the right ear.  

3.  Entitlement to service connection for a gastrointestinal disability.  

4.  Entitlement to service connection for an elbow disability.  

5.  Entitlement to service connection for a bilateral hand disability.  

6.  Entitlement to service connection for a bilateral foot disability.  

7.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder.  

8.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.  

9.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

10.  Entitlement to a compensable initial rating for a traumatic brain injury (TBI).  

11.  Entitlement to a compensable initial rating for scars of the right hand.  

12.  Entitlement to a compensable initial rating for hearing loss of the left ear.  

13.  Entitlement to an effective date prior to September 9, 2013, for the grant of service connection for migraine headaches.  

14.  Entitlement to an effective date prior to September 9, 2013, for the grant of service connection for tinnitus.  

15.  Entitlement to an effective date prior to September 9, 2013, for the grant of service connection for a TBI.  

16.  Entitlement to an effective date prior to September 9, 2013, for the grant of service connection for scars of the right hand.  

17.  Entitlement to an effective date prior to September 9, 2013, for the grant of service connection for hearing loss of the left ear.  

18.  Entitlement to an effective date prior to September 9, 2013, for the grant of service connection for PTSD with depressive disorder.  

19.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to January 2000, August 2000 to April 2001, and February 2003 to May 2004.  He also had periods of active duty for training and inactive duty training as a member of the Rhode Island National Guard until March 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Providence, Rhode Island.    

During the pendency of this appeal, the Veteran was granted, in a December 2014 Decision Review Officer decision, an increased rating, to 50 percent, for the service-connected PTSD with depressive disorder.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating remains in appellate status.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to earlier effective dates for the awards of service connection for migraine headaches, tinnitus, a TBI, scars of the right hand, hearing loss of the left ear, and PTSD with depressive disorder are decided herein.  The remainder of the issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran filed an original service connection claim for migraine headaches that was received by VA on September 9, 2013; a claim for service connection for migraine headaches was not received prior to September 9, 2013.  

2.  The Veteran filed an original service connection claim for tinnitus that was received by VA on September 9, 2013; a claim for service connection for tinnitus was not received prior to September 9, 2013.  

3.  The Veteran filed an original service connection claim for a TBI that was received by VA on September 9, 2013; a claim for service connection for a TBI was not received prior to September 9, 2013.  

4.  The Veteran filed an original service connection claim for scars of the right hand that was received by VA on September 9, 2013; a claim for service connection for scars of the right hand was not received prior to September 9, 2013.  

5.  The Veteran filed an original service connection claim for hearing loss of the left ear that was received by VA on September 9, 2013; a claim for service connection for hearing loss of the left ear was not received prior to September 9, 2013.  

6.  The Veteran filed an original service connection claim for PTSD with depressive disorder that was received by VA on September 9, 2013; a claim for service connection for PTSD or any other psychiatric disability was not received prior to September 9, 2013.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 9, 2013 for the award of service connection for migraine headaches have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).  

2.  The criteria for an effective date prior to September 9, 2013 for the award of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).  

3.  The criteria for an effective date prior to September 9, 2013 for the award of service connection for a TBI have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).  

4.  The criteria for an effective date prior to September 9, 2013 for the award of service connection for scars of the right hand have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).  

5.  The criteria for an effective date prior to September 9, 2013 for the award of service connection for hearing loss of the left ear have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).  

6.  The criteria for an effective date prior to September 9, 2013 for the award of service connection for PTSD with depressive disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

This matter was filed as a fully developed claim (FDC) pursuant to VA's program to expedite claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a FDC, an appellant is to submit all evidence relevant and pertinent to the claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination. 

The notice that accompanies the FDC form informs the appellant of what evidence is required to substantiate a service connection claim, and of the Veteran's and VA's respective duties for obtaining evidence.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the VCAA duty to notify.  

Moreover, because this appeal arises from the Veteran's timely disagreement with the effective dates assigned following grants of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an earlier effective date that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

The VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the effective date question is decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Earlier Effective Dates

The Veteran seeks an effective date earlier than September 9, 2013 for service connection for a TBI, scars of the right hand, hearing loss of the left ear, tinnitus, PTSD, and migraine headaches.  He asserts that an earlier effective date for these awards is warranted.  

The undisputed facts in this case show that the Veteran first filed a claim for service connection for these disabilities which was received by VA on September 9, 2013, which is more than one year after service separation.  An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (2015); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015).

The Veteran submitted an original claim for service connection for a TBI, scars of the right hand, hearing loss of the left ear, tinnitus, PTSD, and migraine headaches that was received by VA on September 9, 2013.  This claim was subsequently granted by the RO in an August 2014 rating decision, and effective dates of September 9, 2013 were assigned for these disabilities.  

Based on the receipt of the service connection claims for these disabilities on September 9, 2013, which is over one year after service separation, the appropriate effective date for these awards is the date of receipt of the original service connection claim on September 9, 2013.  There was no correspondence received by VA prior to September 9, 2013 that can be construed as a claim for service connection for any of the claimed disabilities.  The earliest evidence of any kind associated with the act or intention of filing a claim for service connection for a TBI, scars of the right hand, hearing loss of the left ear, tinnitus, PTSD, or migraine headaches is the September 9, 2013 VA Form 21-526EZ, Veteran's Application for Disability Compensation and Related Compensation Benefits, that was received from the Veteran.  There is no prior communication from the Veteran to VA of record, to include any communication which makes mention of any claimed disabilities or intent to claim service connection for any disabilities.  

Moreover, in his communications with VA, including the notice of disagreement and substantive appeal as to these issues, the Veteran makes no specific allegations as to why an earlier effective date is warranted, and he does not point to any prior communication or document which would serve as a prior claim.  As such, there is no evidence in the record to establish a date of claims of service connection for the disabilities at issue that are earlier than the date VA received the current claim, on September 9, 2013.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, although the Veteran last separated from active duty service in May 2004 and from National Guard service in March 2011, he did not file a claim for service connection for any disability within one year of separation from such service.  He first filed a claim for service connection for any disability on September 9, 2013, and effective dates of September 9, 2013, for the grants of service connection for a TBI, scars of the right hand, hearing loss of the left ear, tinnitus, PTSD, and migraine headaches were assigned by the RO.  On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the awards of service connection earlier than September 9, 2013 is assignable, the appeal for earlier effective dates is without legal merit and must be denied.  See Sabonis, 6 Vet. App. at 430.  For these reasons, the Board finds that effective dates prior to September 9, 2013, for service connection for a TBI, scars of the right hand, hearing loss of the left ear, tinnitus, PTSD, and migraine headaches are not legally permissible.  


ORDER

An effective date prior to September 9, 2013, for the grant of service connection for migraine headaches is denied.  

An effective date prior to September 9, 2013, for the grant of service connection for tinnitus is denied.  

An effective date prior to September 9, 2013, for the grant of service connection for a TBI is denied.  

An effective date prior to September 9, 2013, for the grant of service connection for scars of the right hand is denied.  

An effective date prior to September 9, 2013, for the grant of service connection for hearing loss of the left ear is denied.  

An effective date prior to September 9, 2013, for the grant of service connection for PTSD with depressive disorder is denied.  


REMAND

The Veteran seeks service connection and increased initial ratings for various disabilities.  In a review of VA vocational rehabilitation records, the Board notes that the Veteran has reported applying for state and federal disability benefits, to include Social Security disability benefits.  VA has an obligation to obtain Social Security Administration (SSA) records associated with a veteran's claim for Social Security disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Additionally, where the Veteran has put VA on notice that he has applied for state disability benefits, the agency of original jurisdiction (AOJ) must make appropriate efforts to obtain these records or request the Veteran submit such evidence on his own behalf.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all Social Security disability benefits records from the SSA related to the Veteran's benefits claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record.  

2.  Request all state disability benefits records related to the Veteran's benefits claim from the appropriate state agency, including all medical records and copies of any decisions or adjudications, and associate them with the record.  If necessary, request the Veteran provide VA with authorization to obtain such records, or request he provide such records directly to VA.  If no such records are available, that fact must be noted for the record.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


